Citation Nr: 1434345	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-18 390	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to June 1946, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral hearing loss disability and assigned a noncompensable (0 percent) disability rating.

The Veteran withdrew his request for a hearing before the Board in January 2014.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by average pure tone thresholds and speech discrimination scores which equate to no worse than Roman Numeral II on Table VI.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2010, July 2010, and June 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Rating Hearing Loss Disability

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and columns intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the puretone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Facts and Analysis

The Veteran was granted service connection for bilateral hearing loss disability effective November 2009.  At that time, the assigned disability rating was 0 percent or noncompensable, based on the results of the VA examination in March 2010.  The audiometric testing at the examination showed pure tone thresholds, in decibels of 40, 45, 45, and 60 in the left ear, with an average of 47.5 decibels, and 40, 55, 55, and 60 in the right ear, with an average of 52.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition scores were 88 percent bilaterally.  

At the July 2010 VA examination, the audiometric testing showed pure tone thresholds of 40, 50, 50, and 60 decibels in the left ear, for an average of 50 decibels, and 40, 55, 55, and 60 decibels in the right ear, for an average of 52.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition scores were 92 percent bilaterally.

The Veteran was also provided an audiometric evaluation in June 2013 after he asserted that his hearing acuity had continued to worsen.  At that examination, audiometric testing showed pure tone thresholds, in decibels, of 50, 60, 55, and 65 decibels in the left ear, for an average of 58 decibels, and 45, 60, 60, and 65 decibels in the right ear, for an average of 58 decibels.  Speech recognition testing scores were 100 percent in the left ear and 96 percent in the right ear.

The Veteran has consistently described the functional impairment of his hearing loss as creating problems hearing speech, even when his hearing aids are worn and as an "annoying" quality to the sound he does receive through his hearing aids. 

At no time during the appeals period did the Veteran demonstrate an exceptional pattern of hearing loss.  As a result, 38 C.F.R. § 4.86 does not apply.

The Veteran's pure tone threshold averages, combined with speech discrimination scores, when applied to Table VI, never yielded higher than a Roman numeral II in either ear at any point during the appeals period.  On Table VII, a Roman numeral I or II, when combined with a Roman numeral I or II, yields a 0 percent or noncompensable disability rating.  The Board again notes that the numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, there is no basis for a compensable disability award for bilateral hearing loss.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the June 2013 VA examination report included a statement by the examiner that the Veteran's hearing loss impacted the ordinary conditions of daily life by making it more difficult for him to understand what people said to him.  Thus, the June 2013 examination report is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and the schedular rating fails to establish entitlement to a compensable rating here, as discussed above.

There have been no findings indicating that the Veteran had hearing loss that met or approximated the criteria for a compensable rating at any point during the appeals period.  The evidence is thus against the appeal.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, namely difficulty hearing and poor quality of sound received.  In addition, the Veteran receives a separate compensable disability rating for his tinnitus, which results in occasional "black-outs of sound perception" or perception of ringing in the ears which drowns out other sounds.  As the rating criteria therefore contemplate the Veteran's disability pictures related to both bilateral hearing loss and tinnitus, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


